Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/5/2021 has been entered. Claim 1 is currently amended.  Claims 2-3 and 7 are cancelled. Claims 1, 4-6, 8-11 are pending with claims 8-10 withdrawn from consideration.  Claims 1, 4-6 and 11 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 5, filed on 3/5/2021, with respect to 112(b) and 112(d) rejections has been fully considered and is persuasive.  The 112(b) and 112(d) rejections are withdrawn.
Applicant’s argument, see page 5-6, filed on 3/5/2021, with respect to 102/103 rejection has been fully considered but is not persuasive.
Applicant made argument that the laser beam that melts the powder to deposit and form the metal layers is applied in spots (localized application). Localized application is important for a mechanism for metal structure refinement. However, the claims are on product, not on method.  "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113).  According to the applicant, the localized application merely inhibits 
Applicant made argument that “D’Oliveira only shows a part of a structure in Figure 7 and its thickness may be 10 pm by chance, depending on the conditions at the time of a build-up.  Furthermore, D’Oliveira does not teach or suggest a size of a carbide eutectic.”  However, D’Oliveira’s Figure 7 is obtained by SEM with dimension clearly labeled.  The thickness of the carbide eutectic can be clearly identified and is significantly lower than 10 µm as explained in the 102/103 rejection of claim 1 and shown in fig.7.  The experimental condition is clearly stated in the procedure section; and there is no indication that this result is obtained by chance.  The current claim only recites the thickness of the carbide eutectic, not the “size of a carbide eutectic”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D’Oliveir et al (“Microstructural features of consecutive layers of Stellite 6 deposited by laser cladding”, Surface and Coatings Technology 153(2002)203–209).
Regarding claim 1, D’Oliveir teaches microstructural features of consecutive layers of Stellite 6 deposited by laser cladding (title).  Consecutive layers of a cobalt based alloy, Stellite 6, were deposited onto a 304 stainless steel plate.    There are carbide forming elements in the dendrite (page 208 paragraph 3). Fig. 7 shows interdendritic regions observed under SEM, (a) near the external surface of the thicker 
Regarding the recitations of corrosion and wear resistant, a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. (MPEP 2112.III)  Applicant discloses the product is made from Co-based Stellite material [spec. 0004].  The prior art teaches the same Co-based Stellite material as stated above.  Applicant discloses process of laser lamination modeling [spec.0011].  The prior art teaches the process of laser cladding [page 204 “Experimental procedure”].  Since the prior art has substantially similar structure and process of making, the claimed corrosion and wear resistant feature would have been expected to be present.
D’Oliveir’s Fig. 7 (a) shows the carbide eutectic thickness less than 10 µm.
D’Oliveir’s Table 1 shows the depositing powder has Cr concentration of 30%, meeting the claimed 17 weight % or more.

Regarding claim 4, "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113)  The examiner recognizes that the heating, melting, and depositing is a product-by-process limitation which, upon further consideration, merely imparts the structure of the plurality of layers.  Since the prior art also teaches heating, melting and depositing, one with ordinary skill in the art would expect heating to be present in order to melt the particles.

Regarding claim 5, "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113)  The Examiner submits that it is not apparent as to what distinctly different structure would be achieved by deposited beforehand, the claimed plurality of layers each formed by heating and melting a Co-based alloy powder deposited beforehand does not impart further structure difference absent of concrete evidence to the contrary.  Therefore, the claimed method does not gain patentable weight. 

Regarding claim 6, "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113)  The Examiner submits that the claimed method does not impart a further structure that is not already claimed absent of concrete evidence to the contrary.  Specifically, the examiner recognizes that higher/lower heat input results in coarser/finer grain sizes, respectively, as would have been known to one of ordinary skill.  Therefore, the instant limitations merely impart a structure of thicker and thinner grains, which is already recited in independent claim 1, such that no further distinct structure is considered to be imparted by the claimed product-by-process limitations.

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D’Oliveir et al (“Microstructural features of consecutive layers of Stellite 6 deposited by laser cladding”, Surface and Coatings Technology 153(2002)203–209) as applied to claim 1 above, and further in view of Yao et al (US 20130149552 A1).
Regarding claim 11, D’Oliveir teaches the corrosion and wear resistant overlay of claim 1.  D’Oliveir does not teach a valve.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734